t c summary opinion united_states tax_court huirong zhu and tina x zhou petitioners v commissioner of internal revenue respondent docket no 24875-16s filed date huirong zhu and tina x zhou pro sese thomas r mackinson and sandeep singh for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1all section references are to the internal_revenue_code as amended in continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to deduct dollar_figure for unreimbursed employee_expenses with respect to mr zhu’s job reported on schedule a itemized_deductions entitled to deduct dollar_figure of other expenses reported on the schedule a entitled to deduct dollar_figure of car expenses for miles driven by ms zhou with respect to either a website development business or a consulting and property management business reported on a schedule c profit or loss from business entitled to deduct dollar_figure for expenses related to the use of petitioners’ home by ms zhou with respect to either a website development business or a consulting and property management business reported on a continued effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case schedule c or with respect to mr zhu’s employment entitled to deduct dollar_figure for auto and travel_expenses with respect to ms zhou’s management of petitioners’ investment properties reported on a schedule e supplemental income and loss and liable for the sec_6662 accuracy-related_penalty the court holds that petitioners are not entitled to deduct dollar_figure of unreimbursed employee_expenses with respect to mr zhu’s job not entitled to deduct dollar_figure of other expenses not entitled to deduct dollar_figure of car expenses for miles driven by ms zhou with respect to either a website development business or a consulting and property management business not entitled to deduct dollar_figure for expenses related to the use of petitioners’ home by ms zhou with respect to either a website development business or a consulting and property management business reported on a schedule c or by mr zhu with 3the other adjustments in the notice_of_deficiency to the retirement savings credit the child_tax_credit and the additional_child_tax_credit are computational these adjustments will be resolved by the court’s resolution of the issues for and will not be discussed further the irs also adjusted the deduction for mortgage interest reported on the schedule a increasing it by dollar_figure apparently to reflect the disallowance of the mortgage interest_deduction with respect to the asserted business use of the home the court notes that the amount added to the schedule a deduction however is dollar_figure less than the total amount of the mortgage interest_deduction listed on the form_8829 expenses for business use of your home petitioners have not challenged the allowance of a mortgage interest_deduction of dollar_figure therefore the issue is deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded respect to his employment entitled to deduct dollar_figure for auto and travel_expenses with respect to ms zhou’s management of petitioners’ investment properties and not liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found petitioners resided in california when they timely filed the petition i ms zhou’s management of petitioners’ investment properties ms zhou managed investment properties that the petitioners owned during ms zhou drove two cars--a toyota camry and a toyota sienna--the following number of miles to manage nine of the investment properties property mileage english oaks tracy cal van gogh ln stockton cal niobrara ave stockton cal s sutter st stockton cal mesa creek dr patterson cal daylilly ln patterson cal o st lathrop cal locust ave patterson cal n california st stockton cal total big_number big_number big_number big_number big_number big_number big_number ms zhou collected rents carried out evictions made minor repairs including drywall repairs and coordinated hiring workers for large repairs as part of managing the properties sometimes ms zhou would visit more than one property during a trip other times she would travel from petitioners’ home in mountain house california to one property return home and later in the same day visit another property two or three times a week ms zhou logged her travel including the purpose and time spent for the trip with respect to managing the investment properties she used a computer_program to calculate the miles between petitioners’ home and the investment_property or properties when the irs examiner asked petitioners for documentation of the miles ms zhou drove petitioners consolidated the various contemporaneous logs ms zhou maintained into one log which the parties stipulated ii mr zhu’s employment during mr zhu worked for broadcom corp as a senior engineer his responsibilities included development and maintenance of a number of mission- critical enterprises and engineering applications for which he was required to be available for technical support since broadcom corp had allowed mr zhu to telecommute from his home in mountain house three days a week broadcom corp did not reimburse mr zhu for any of petitioners’ household expenses iii petitioners’ tax_return petitioners used turbotax software to prepare and timely file their joint federal_income_tax return as relevant here petitioners claimed deductions on a schedule a for home mortgage interest of dollar_figure other expenses of dollar_figure which consisted of a dollar_figure for telephone expenses b car expenses of dollar_figure for a smog check dollar_figure for brake repair and dollar_figure for oil changes c dollar_figure for aaa membership and d dollar_figure for umbrella insurance and unreimbursed employee_expenses of dollar_figure which consisted of a dollar_figure for miles driven for business b dollar_figure for parking fees tolls and transportation c dollar_figure for travel_expenses while away_from_home_overnight d dollar_figure for other business_expenses and e dollar_figure for meals and entertainment petitioners attached a schedule c to their tax_return ms zhou was listed as the proprietor and petitioners listed two businesses--website development and consulting and property management petitioners did not report on part i income of the schedule c any gross_receipts from either of the two listed 4the total meals and entertainment_expenses listed on the form 2106-ez unreimbursed employee business_expenses were dollar_figure before the limitation prescribed in sec_274 businesses on the schedule c petitioners claimed a deduction of dollar_figure for car and truck expenses and reported miles driven in connection with the two listed businesses for two vehicles--big_number for one vehicle and big_number for the other petitioners did not identify the make model or year of either vehicle on the schedule c petitioners attached form_8829 to their tax_return on the form_8829 petitioners reported that out of their home’s total area of big_number square feet ms zhou used square feet or regularly and exclusively for her website development and consulting and property management businesses using the instructions for form_8829 petitioners calculated their deduction to be dollar_figure and claimed that deduction on the schedule c for ms zhou’s two listed businesses petitioners filed a schedule e with their tax_return and reported total auto and travel_expenses of dollar_figure for properties petitioners’ first language is not english and ms zhou has limited english proficiency 5the form_8829 lists a rounded percentage the actual percentage of the business use of home is discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners have not established that the sec_7491 requirements are met the burden_of_proof remains with them ii deductions as the court has observed in countless opinions deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 the taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs a taxpayer may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary the expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs if an expense is connected with personal living or family_expenses however it is not allowed as a deduction sec_262 generally the performance of services as an employee constitutes a trade_or_business 91_tc_352 54_tc_374 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to deduct those expenses to the extent they are not subject_to reimbursement see 79_tc_1 59_tc_696 24_tc_21 as a general_rule if a taxpayer establishes that he or she incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the precise amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise an allowance would amount to unguided largesse 245_f2d_559 5th cir however sec_274 overrides the cohan_rule with regard to certain expenses including travel and certain listed_property which if otherwise allowable are subject_to strict substantiation rules see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date for expenses relating to passenger automobiles a taxpayer must substantiate with adequate_records or sufficient evidence corroborating his or her own statement the amount of each separate expense the mileage for each business use of the passenger_automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business 6listed property includes any passenger_automobile sec_280f purpose of the use see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records generally requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the use of the passenger_automobile as well as documentary_evidence of the individual actual expenses id para c fed reg in lieu of substantiating actual passenger_automobile expenses a taxpayer may calculate them by using the standard mileage rate established by the commissioner see sec_1_274-5 income_tax regs the taxpayer may base the deduction on either actual expenses or standard mileage not both 60_tc_503 if the taxpayer elects the actual_expense_method he must substantiate his business_use_percentage for the passenger_automobile larson v commissioner tcmemo_2008_187 tax ct memo lexi sec_182 at sec_1_274-5t temporary income_tax regs fed reg date a unreimbursed employee_expenses petitioners have proven that mr zhu’s employer did not reimburse him for certain expenses even assuming without finding that mr zhu’s employer required him to incur the reported expenses petitioners have failed to provide the required_documentation to substantiate the reported dollar_figure of unreimbursed employee_expenses the court concludes that petitioners are not entitled to deduct dollar_figure for unreimbursed employee_expenses b other expenses petitioners did not provide any evidence to prove that the deduction claimed for other expenses of dollar_figure was for other than personal expenses further petitioners did not provide any documentation to substantiate these expenses the court concludes that petitioners are not entitled to deduct dollar_figure of other expenses c schedule c car and truck expenses ms zhou testified that she was not engaged in a website development business during ms zhou did not testify that she was engaged in a consulting and property management business during or provide any other evidence to prove she was engaged in that business during ms zhou did 7these expenses consisted of a dollar_figure for business miles driven b dollar_figure for parking fees tolls and transportation c dollar_figure for travel_expenses while away_from_home_overnight d dollar_figure for other business_expenses and e dollar_figure for meals and entertainment 8these expenses consisted of a dollar_figure for telephone expenses b car expenses consisting of dollar_figure for a smog check dollar_figure for brake repair and dollar_figure for oil changes c dollar_figure for aaa membership and d dollar_figure for umbrella insurance not explain why she listed on the schedule c two businesses in which she did not engage during ms zhou testified that petitioners reported car and truck expenses on the schedule c for the two listed businesses because the turbotax software petitioners used to prepare the tax_return would not allow her to report mileage for two cars on her schedule e the record does not bear this out on schedule e as discussed below petitioners were required only to report a dollar figure for auto and travel_expenses for each property that schedule does not require petitioners to delineate the make of car whose use generated that expense neither the stipulations and exhibits nor the testimony of petitioners proves that ms zhou was engaged in the business of either website development or consulting and property management during further the record does not support the claimed deduction of dollar_figure for car and truck expenses the court concludes that the car and truck expenses reported on the schedule c were not paid_or_incurred for either of the two listed businesses therefore petitioners are not entitled to deduct those car and truck expenses reported on schedule c d business use of home petitioners also claimed a deduction for business use of their home by ms zhou with respect to the schedule c businesses sec_280a allows a taxpayer to deduct expenses for the business use of his or her residence the expenses allocable to a home_office may be deducted only if a portion of a residence is regularly and exclusively used as the principal_place_of_business for any of the taxpayer’s trades_or_businesses id ms zhou was not engaged in either of the two listed businesses--a website development business or a consulting and property management business--during at trial mr zhu testified that he had a home_office for his work as an employee however an employee may not report the business use of home on form_8829 see instructions for form_8829 do not use form_8829 in the following situations you are claiming expenses for business use of your home as an employee see also pub business use of your home petitioners did not show that space in their home was used exclusively by mr zhu for his work other than as an employee the court concludes that petitioners are not entitled to deduct dollar_figure for the business use of their home iii auto and travel expense for investment properties the parties do not dispute that the expenses reported by petitioners as to the investment properties were subject_to the passive_loss_rules the only issue in dispute is whether petitioners have substantiated the reported mileage driven by ms zhou in connection with the management of the properties petitioners have proven that ms zhou maintained contemporaneous_records of the miles she drove to and from the various investment properties the log that consolidates the various records meets the requirements of sec_274 the court concludes that petitioners have proven that ms zhou drove big_number miles in connection with managing their investment properties applying the standard mileage rate for cents the court concludes that petitioners are entitled to deduct dollar_figure for auto and travel_expenses with respect to their investment properties for iv accuracy-related_penalty respondent determined an accuracy-related_penalty for because petitioners’ underpayment was due to a substantial_understatement_of_income_tax see sec_6662 b a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to a 9see notice_2012_72 sec_2 2012_50_irb_673 substantial_understatement_of_income_tax id the commissioner bears the burden of production with respect to a sec_6662 accuracy-related_penalty in any court_proceeding with respect to the liability of any individual sec_7491 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the commissioner may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite the sec_6662 accuracy-related_penalty determined in the notice_of_deficiency was properly approved as required by sec_6751 the record includes a copy of a civil penalty approval form approving imposition of an accuracy-related_penalty for a substantial_understatement_of_income_tax against petitioners for and signed by the irs tax examiner’s group manager respondent has proven sufficient facts to satisfy the burden of production as to managerial approval for imposition of the accuracy-related_penalty for a substantial_understatement once the commissioner meets his burden of production the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect rule a see 116_tc_438 the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs petitioners provided persuasive evidence that they acted with reasonable_cause and in good_faith with respect to the underpayment_of_tax for a penalty will not be imposed under sec_6662 if a taxpayer establishes that he or she acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1 b income_tax regs see higbee v commissioner t c pincite relevant facts and circumstances for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs during the trial mr zhu repeatedly spoke in chinese to ms zhou and stated that she did not understand english although the court was satisfied that she understood its questions the court recognizes that ms zhou is limited english proficient and that english is not mr zhu’s or ms zhou’s first language both mr zhu and ms zhou credibly testified that they tried to fit their records into the turbotax software the court believed both petitioners made honest and reasonable efforts to determine their federal_income_tax liability and that the understatement of income_tax resulted from an honest misunderstanding of law that is reasonable in the light of their limited english language proficiency therefore the court concludes that petitioners have proven they acted with reasonable_cause and in good_faith and are not liable for the accuracy-related_penalty for the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
